DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 is objected to because of the following informalities:  In “the controller or charge controller”, “charge controller” lacks antecedent basis and/or an appropriate article. The examiner suggests “the controller or a charge controller”. Further, claim 12 recites a separate “energy supply device” and “generator”, where the specification discloses that the generator is a part of the energy supply device. The examiner suggests amending to clarify that the generator is a part of the energy supply device (e.g. “an energy supply device …, wherein the energy supply device comprises a generator arranged or mounted on…”).  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (US 2006/0249320, of record and hereinafter “Carter”).

Claim 1: Carter discloses a medical transport and/or storage device (Figs.2A-5B, the “wheeled object” including “a hospital bed”, “a pharmacy cart” or “carts used for medical and other equipment”; [0023]) comprising:
an energy conversion system (404/313) for converting a kinetic energy into an electrical energy (see [0060], [0093]) for supplying the electrical energy to at least one electric component of the medical transport and/or storage device (any of the loads or intervening voltage converters/regulators/storage units, e.g.C1/C2/C3, U1, U2, 412, 416, 422, D1-D4); and
an energy storage unit (C1-C3 and/or the backup battery 450 in Fig.5B; see [0098]-[0099] and [0126]) configured to intermediately store the electrical energy (see Figs.5A-5B, [0098], [0099], and [0126]) and to transmit the electrical energy in response to at least one trigger point to a consumer (e.g. when the voltage across the ultracapacitor bank 410 exceeds the minimum operating voltage of the voltage regulator U1, about 2.3V in one example, power is transmitted to the regulated loads including microcontroller U2, RF transceiver 416, and other regulated loads 412; see [0099]), 
the electrical energy being generated from movement of the medical transport and/or storage device or at least one part of the medical transport and/or storage device (see abstract, [0007], [0061], [0091]).

Claim 14: Carter discloses a method for supplying a medical transport and/or storage device (Figs.2A-5B, the “wheeled object” including “a hospital bed”, “a pharmacy cart” or “carts used for medical and other equipment”; [0023]) with electrical power (via generator 404/313), the medical transport and/or storage device comprising at least one electronic component (any of the loads or intervening voltage converters/regulators/storage units, e.g.C1/C2/C3, U1, U2, 412, 416, 422, D1-D4) and an energy conversion system (404/313), the medical transport and/or storage device configured to transport and store sterile goods (an intended use of the transport/storage device, which the above hospital bed, pharmacy cart, or carts used for medical and other equipment are capable of), the method comprising the steps of:
moving the medical transport and/or storage device or at least one part of the medical transport and/or storage device to generate a kinetic energy (see abstract, [0007], [0061], [0091]);
converting the kinetic energy to an electrical energy with the energy conversion system (via 404/313; see abstract, [0007], [0061], [0091]);
intermediately storing the electrical energy in an energy storage unit arranged in the medical storage and/or transport device (via C1-C3 and/or the backup battery 450 in Fig.5B; see [0098]-[0099] and [0126]); and
transmitting the electrical energy in response to at least one trigger point to a consumer (e.g. when the voltage across the ultracapacitor bank 410 exceeds the minimum operating voltage of the voltage regulator U1, about 2.3V in one example, power is transmitted to the regulated loads including microcontroller U2, RF transceiver 416, and other regulated loads 412; see [0099]).

Claims 2 and 15: Carter discloses wherein the medical transport and/or storage device is a cabinet carriage, shelf carriage, supply table or removal carriage (an hospital bed, a pharmacy cart, or carts used for medical and other equipment, which may reasonably be considered a “shelf carriage” or “supply table” in the case of a hospital bed or a “shelf/cabinet carriage” or “removal carriage” in the case of a pharmacy cart of “carts used for medical and other equipment”; see [0023]).
Claim 3: Carter discloses a generator (313/404) arranged and/or mounted on at least one part or at least one roller (shown in Figs.3A-3D) of the medical storage and/or transport device (see [0023]),  the generator configured to convert the kinetic energy into an electrical energy (see abstract, [0007], [0061], [0091]); and a controller (D1-D4) configured to convert the electrical energy into a DC voltage (see Figs.5A-5B and [0098]) and output the electrical energy (to 410), the energy storage unit configured to intermediately store the electrical energy output from the controller as DC voltage and output the electrical energy in response to said at least one trigger point to a consumer (see [0098]-[0099]).
Claim 4: Carter discloses wherein the controller and/or the generator is/are provided and configured so as to generate and/or convert the electrical energy as late as after a starting torque (the generator/controller of Carter generates power after a “starting torque” when the wheels being to roll; see abstract, [0059]; it is noted that the scope of the claim only requires generation/conversion of energy “after a starting torque” and does not explicitly require any delaying of generation/conversion while the generator rotates).
Claim 5: Carter discloses wherein the controller is provided and configured to transmit the DC voltage to the energy storage unit only from a predefined voltage value onwards (D1-D4 being a full bridge rectifier, thus only transmitting the DC voltage to the ultracapacitors when the AC generator’s voltage exceeds the voltage drop across the rectifier diodes).
Claim 6: Carter discloses wherein the energy storage unit includes an accumulator and/or a capacitor (ultracapacitors 410, or alternatively backup battery/accumulator 450).
Claim 7: Carter discloses wherein the energy conversion system is provided and adapted so that the at least one trigger point is set by movement of the medical transport and/or storage device and/or said at least of one part of the medical transport and/or storage device (the movement of the medical transport/storage device generating the AC voltage that determines the voltage provided to the ultracapacitor bank, thus the minimum voltage of the regulator U1; see [0098]-[0099]).
Claim 8: Carter discloses wherein the energy conversion system is provided and adapted so that the at least one electric component is provided and adapted for a collection and/or transmission of data and/or information (RF transceiver 416; see Fig.5A and [0043], [0047], [0078]).
Claim 10: Carter discloses wherein the energy conversion system is provided and adapted so that the generator is in the form of a dynamo (generator 313/404; see [0059], abstract).
Claim 11: Carter discloses wherein the energy conversion system is configured and provided to communicate with at least one communicator so as to provide a tracking of the medical transport and/or storage device (e.g. a location of the cart; see [0023] and [0043]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Bruce et al. (US 2015/0374868, of record and hereinafter “Bruce”).

Claim 12: Carter discloses a monitoring system 
a medical transport and/or storage device (Figs.2A-5B, the “wheeled object” including “a hospital bed”, “a pharmacy cart” or “carts used for medical and other equipment”; [0023]) 
at least one computing unit/communicator to which data from the electronic readout/collection and data transfer unit is transmittable (RF transceiver 416 and microcontroller U2, which provides data transfer; see Fig.5A and [0043], [0047], [0078]);
an energy supply device (313/404) for the at least one electric component or the readout/collection and data transfer unit, which has an energy conversion system for converting a kinetic energy into an electrical energy (via 404/313; see abstract, [0007], [0061], [0091]);
a generator (also 313/404, consistent with the instant specification, which defines the generator as a part of the energy supply device) arranged or mounted on at least one movable part of the medical transport and/or storage device (within the wheel of the cart; see abstract) and being configured to convert a kinetic energy generated by the at least one movable part into an electrical energy (see abstract and [0059]), a controller configured to convert the electrical energy into a DC voltage (e.g. rectifier 408, which converts the AC provided by the generator into DC; see [0093]); and
an energy storage unit (410 and/or 450) configured to intermediately store the electrical energy output by the controller (output from rectifier 408) or charge controller as DC voltage and to output the electrical energy in response to at least one trigger point to a consumer (e.g. when the voltage across the ultracapacitor bank 410 exceeds the minimum operating voltage of the voltage regulator U1, about 2.3V in one example, power is transmitted to the regulated loads including microcontroller U2, RF transceiver 416, and other regulated loads 412; see [0099]).

Claim 16: Carter discloses a medical device (Figs.2A-5B, the “wheeled object” including “a hospital bed”, “a pharmacy cart” or “carts used for medical and other equipment”; [0023]) for transporting and storing sterile goods (the “pharmacy cart” or “carts used for medical and other equipment” of [0023] being capable of this function), the medical device comprising:
at least one electric component (any of the loads or intervening voltage converters/regulators/storage units, e.g.C1/C2/C3, U1, U2, 412, 416, 422, D1-D4) or an electronic readout/collection and data transfer unit, 
an energy supply device (313/404, 408) for the electric component (see Fig.5A, where the energy supply device provides power for the other electronic components in the device) or the electronic readout/collection and data transfer unit, the energy supply device comprising an energy conversion system, the energy conversion system comprising:
a generator (313/404) arranged or mounted on at least one movable part of the medical device (the wheel(s); see abstract) and configured to convert a kinetic energy generated by movement of the at least one movable part into an electrical energy (see abstract, [0007], [0061], [0091]);
a controller (rectifier 408) configured to convert the electrical energy into DC voltage (provided to capacitors 410); and
an energy storage unit (410 and/or backup battery 450) configured to receive the electrical energy from the controller (from 408), intermediately store said electrical energy from the controller, and transmit said electrical energy from the controller in response to at least one trigger point to a consumer (e.g. when the voltage across the ultracapacitor bank 410, generated from stored energy provided by the generator, exceeds the minimum operating voltage of the voltage regulator U1, about 2.3V in one example, power is transmitted to the regulated loads including microcontroller U2, RF transceiver 416, and other regulated loads 412; see [0099]).

The only difference between the recited invention of claims 12 and 16 is that Carter does not specifically disclose that the “carts used for medical and other equipment” in [0023] includes a “monitoring system for a sterile goods cycle” that includes “a data carrier adapted to be read out/collected using the electronic readout/collection and data transfer unit”, “at least one computing unit/communicator to which data from the electronic readout/collection and data transfer unit is transmittable”, or “wherein sterile goods are stored in or on the medical device with a data carrier adapted to be read out/collected using the at least one electric component or the electronic readout/collection and data transfer unit”, as indicated by strike-through annotation above.
Bruce discloses a system within the same field of “carts used for medical and other equipment” described by Carter (Figs.15 and 16). Bruce discloses such a cart comprising similar wheels as disclosed by Carter (1306) and having electronics powered by a battery (1260, 1240, [0268], [0273]). Bruce discloses the system as a monitoring system for a sterile goods cycle ([0284]) that comprises a data carrier (135,235) adapted to be read out/collected using an electronic readout/collection and data transfer unit (1240; see [0258]) and at least one computing unit/communicator to which data from the electronic readout/collection and data transfer unit is transmittable (1402; see [0274]). Since Bruce is a similar system disclosed by Carter (“carts used for medical and other equipment”; [0023]), Bruce is similarly mobile with similar wheels (1210), and a system that includes similar batteries (within 0273), Bruce represents a base device upon with the claimed invention can be seen as an improvement. Carter discloses the known technique of providing power to batteries on similar carts via generators located within the wheels (abstract). Therefore, it would have been obvious to one of ordinary skill in the art to have applied the known technique of providing power to batteries located in medical carts of Carter to the known device of the monitoring system of sterile goods of Bruce ready for improvement to yield the predictable result of charging batteries on the cart via kinetic energy.

Claims 13 and 17: Carter and Bruce disclose wherein the transport and/or storage device is a cabinet carriage, a shelf carriage, a supply table or a removal carriage (the “carts for medical equipment” of Carter, and Fig.16 of Bruce, which may be considered a “cabinet carriage”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Otis et al. (CN 104769766 A, hereinafter “Otis”).
Carter discloses the limitations of claim 8 as discussed above, but does not disclose wherein the energy conversion system is provided and adapted so that said collection and/or transmission of data and/or information is carried out at a predetermined interval. Otis discloses that in a similar sensor node, the wireless transmitter circuit can be configured for periodic operation in order to reduce power consumption. See page 7 of the attached translation: “wireless transmitter circuit 322 can be configured for milliwatt (mW) operation, such as under the control of DPM 330 is periodically operated or otherwise is enabled or disabled”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized a periodic operation of at least the transceiver of Carter, thus “transmission of data … at a predetermined interval” in order to have reduced power consumption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sriharto et al. (US 2008/0316045) discloses an intelligent medical material cart. Phillips et al. (US 2022/0071827) discloses data continuity for a medical mobility cart. Terry (US 2018/0247711) discloses a method for managing surgical instruments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849